Citation Nr: 0209688	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-08 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for somatization 
disorder (previously classified as psychophysiologic 
musculoskeletal reaction, formerly rheumatic fever, residuals 
of mitral systolic murmur, tachycardia, and arthritis of the 
sacroiliac), currently rated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1942 to February 
1946.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1997 RO rating decision that denied an increased 
evaluation for the veteran's psychiatric condition.  In March 
2000, the Board remanded the case to the RO for additional 
development.


FINDING OF FACT

The psychiatric condition is asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
somatization disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Code 9421 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for somatization 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of his service-connected 
somatization disorder.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a February 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from May 1942 to February 
1946.

A March 1948 RO rating decision granted service connection 
for residuals of rheumatic fever with mitral systolic murmur 
and tachycardia, and arthritis of sacroiliac.  A 30 percent 
evaluation was assigned effective from December 1947.

The veteran underwent a VA psychiatric examination in 
December 1963.  The diagnosis was psychophysiologic 
musculoskeletal reaction, chronic, moderately severe, 
manifested by numerous somatic complaints without any 
evidence of organic pathology.

A September 1969 RO rating decision reclassified the 
residuals of rheumatic fever with mitral systolic murmur and 
tachycardia, and arthritis of sacroiliac as psychophysiologic 
musculoskeletal reaction.  The 30 percent evaluation for the 
condition was unchanged and has remained unchanged since 
then.  A review of the record shows that service connection 
has not been granted for any other disability.

In 1997, the veteran requested an increased evaluation for 
his service-connected disability.  VA medical records of his 
treatment and evaluations from 1996 to 2001 were received in 
conjunction with the claim.  Those records do not show 
treatment for psychiatric problems.  The more salient medical 
reports related to the claim for an increased evaluation for 
the service-connected disability are discussed below.

The veteran underwent VA examinations of various joints in 
October 1997.  The diagnoses were degenerative joint disease 
of the shoulders and knees, calcific tendonitis of the 
elbows, and degenerative disc disease of L4-5 with low back 
pain.

The veteran underwent a VA psychiatric examination in October 
1997.  He reported that he had never received psychiatric 
treatment and that he had no psychiatric problems.  A 
psychiatric disability was not found.

A VA summary of the veteran's hospitalization in June 1968 
shows that he was treated for various conditions.  The 
diagnoses were atypical chest pain, aspirin abuse, 
osteoarthritis, coronary artery disease, and gastroesophageal 
reflux.

In March 2000, the Board remanded the case to the RO in order 
to have the veteran undergo VA examinations to determine 
whether his current cardiovascular and musculoskeletal 
problems were associated with his service-connected 
disability.

The veteran underwent a VA heart examination in June 2001.  
The report of that examination shows diagnoses of coronary 
artery degenerative heart disease with unstable angina, 
hypertension under treatment, and estimated metabolic 
equivalent units of 6.  The examiner opined that none of 
those disorders were related to his service-connected 
disability, including the episode of rheumatic fever in 
service.

The veteran underwent VA examination of various joints in 
June 2001.  The diagnoses were lumbosacral degenerative disc 
disease, degenerative disease of the right shoulder, bursitis 
of the left shoulder, calcific tendinitis of the left elbow, 
degenerative disease of the left knee, history of carpal 
tunnel symptom with numbness, and bilateral metatarsalgia 
with degenerative changes.

An addendum was prepared in December 2001 to the reports of 
the veteran's VA medical examinations in June 2001 by the 
examiner who noted that the veteran's current cardiovascular 
problems were not related to the service-connected 
disability.  It was noted that the veteran had completely 
recovered from the episode of rheumatic fever and the 
examiner opined that the veteran's various joint conditions 
were due to aging and unrelated to the service-connected 
disability.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's psychiatric disability was previously 
classified as residuals of rheumatic fever with mitral 
systolic murmur and tachycardia, and arthritis of the 
sacroiliac.  Under the circumstances, the service-connected 
disability may now be evaluated as musculoskeletal conditions 
or as a psychiatric disability, but not both because of the 
prohibition against pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (2001).

In this case, the evidence indicates that the veteran has 
fully recovered from the rheumatic fever and that there are 
no significant residuals of the condition or of the arthritis 
of the sacroiliac.  Under the circumstances, a higher rating 
for the service-connected disability cannot be granted by 
evaluation of it as a musculoskeletal disability.  Hence, the 
Board will evaluate it as a psychiatric disability. 

The veteran's psychophysiologic musculoskeletal reaction will 
be rated as somatization disorder because that is the new 
classification for the disorder in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125(a) (2001).

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9421, somatization 
disorder is rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The VA reports of the veteran's treatment do not show that he 
was seen for psychiatric problems, and he reported no such 
problems at his VA psychiatric evaluation in October 1997.  
The report of that examination reveals that the examiner 
found no psychiatric disability.

The medical evidence does not support the current 30 percent 
evaluation for the somatization disorder, evaluated either as 
a psychiatric disability or based on underlying 
musculoskeletal conditions.  Nevertheless, the 30 percent 
evaluation is protected from reduction.  38 U.S.C.A. § 110 
(2001).  The preponderance of the evidence, however, is 
against the claim for a higher rating for the service-
connected disability, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

An increased evaluation for somatization disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

